Citation Nr: 0935548	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral hand 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1971 to December 1972.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an August 2004 
rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In August 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  In a decision issued in January 2008, the Board 
denied the Veteran's claim to reopen a claim of service 
connection for a bilateral hand disability.  The Veteran 
appealed that decision to the Court.  In December 2008, the 
Court issued an order that vacated the January 2008 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the December 
2008 Joint Motion by the parties.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009) and the regulations implementing it 
apply in the instant case.  A VCAA notice letter must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2008).  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a), in a claim to reopen a previously 
finally denied claim, require that VA, by way of a specific 
notice letter, notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In endorsing the December 2008 Joint Motion, the Court found 
that VA had not provided the Veteran with adequate notice as 
required by Kent, and that the Veteran was prejudiced by this 
notice insufficiency.  Specifically, the Joint Motion found 
that the Veteran was not informed that in order to reopen his 
claim he needed to present evidence that his preexisting 
bilateral hand disability had been aggravated by service.  
Hence, this case must be remanded to ensure the Veteran 
receives all notice required in a claim to reopen.

Accordingly, the case is REMANDED for the following:

1.	The RO should provide the Veteran 
notice advising him that because there was 
a prior final denial of his claim, i.e., 
the prior April 1973 RO decision, he must 
submit (VA must receive) new and material 
evidence to reopen the claim, and the 
further notice required in such claims in 
accordance with the Court's decision in 
Kent, 20 Vet. App. 1 (2006).  The notice 
must specifically include the appropriate 
(post-August 29, 2001) definition of new 
and material evidence (i.e. 38 C.F.R. 
§ 3.156(a)).  He must also be specifically 
advised that because his claim was 
previously denied because his preexisting 
bilateral hand disability was not 
aggravated during service, for evidence to 
be new and material, it would have to be 
competent evidence (such as a medical 
opinion) showing that the preexisting 
bilateral hand disability was aggravated 
(increased in severity beyond the natural 
progression of the disability) by service.  
He and his attorney should have ample 
opportunity to respond to this notice.
2.	The RO should then review the record, 
arrange for any further development 
suggested by any response received, and 
readjudicate the claim.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

